                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION

 UNITED STATES OF AMERICA

                                                   CASE NO: CR1I8-008
                    V.




 DETRA WILEY PATE


        CONSENT ORDER RESOLVING GOVERNMENT'S MOTION
          FOR RESTRAINING ORDER TO PRESERVE ASSETS
                               FOR RESTITUTION


      Defendant Detra Wiley Pate stands convicted, but not yet sentenced, of

committing one count of conspiracy to commit health care fraud, twenty-four counts

of health care fraud, and eight counts of aggravated identity theft. (Doc. 102). To

preserve Defendant's assets for the Defendant's forthcoming restitution judgment,

the Government moved for a restraining order to preserve assets for her restitution

judgment.(Doc. 144). The Court, as authorized by the All Writs Act, 28 U.S.C. § 1651,

granted the Government's motion on a temporary basis, and set the matter down for

a hearing on April 17, 2019.(Doc 145).

      The parties, via counsel, have reached a resolution ofthe Government's motion,

which this Consent Order reflects. Pursuant to the agreement of the Defendant, by

and through her undersigned counsel, and the United States, by and through the

undersigned Assistant United States Attorney, the Defendant and the United States

hereby state, agree, and stipulate to the following:
  1. Defendant voluntarily agrees to abide by the Temporary Restraining Order

     (Doc. 145) entered on April 4, 2019 pursuant to the terms of this Consent

      Order.


  2. Defendant agrees to confer with the Government and,in good faith, attempt to

      identify assets that could be used to satisfy a restitution judgment entered in
      this case.


   3. Defendant waives her right to a hearing on this matter.

   4. Said waiver is made knowingly, voluntarily, and after receiving the advice of
      counsel.

   5. The parties agree that the Temporary Restraining Order entered on April 4,
      2019, shall remain in effect until 30 days after the entry of her judgment,! or
      until otherwise modified by the Court.

   6. This Order does not address the amount of restitution to be awarded in this
      case, as the amount of restitution shall be determined at sentencing.

      Accordingly, the Court hereby enters an Order, enjoining Defendant Detra
Wiley Pate, her representatives, attorneys, agents, and anyone acting on her behalf,
firom selling, transferring, alienating, assigning, leasing, encumbering, concealing, or
otherwise disposing of, without prior approval of the Court, any real property,
financial accounts, ownership interests in any limited liability company, corporation.


1 See 28 U.S.C. § 3205(b)(1)(B)(the Government must wait 30 days after making
demand for debt before a writ application).
partnership, or other entity, non-essential personal property that exceeds $2,000.00
in value and in which Defendant has an interest, or the proceeds of any sale, lease,

encumbrance, or conveyance of the aforementioned assets executed after her

conviction on December 11, 2018.This Order shall remain in effect until 30 days after

entry of a criminal judgment in this case or until otherwise modified by the Court.

IT IS SO ORDERED,this.              of April, 2019.




                                              J. RAND/^ HALL, CHIEF JUDGE
                                             united/state district court
                                                      :rn district of Georgia
For the United States of America:
Dated: April 15, 2019


                                            der'A. Cunningham
                                          Lssistant United States Attorney
                                      New York Bar No.5269477
                                      22 Barnard Street,Suite 300
                                      Savannah.Georgia 31401
                                      Telephone:(912)652-4422
                                      Facsimile:(912)652-4991




For the Defendant Detra Wiley Pate:
Dated: April 15. 2019
                                      i
                                      Detra Wiley Pate
                                      Defei^atat

                                      Lauren A. mirnor. Esq.
                                      Attorney for Defendant
                                      State Bar No. 425769
                                      Chilivis Cochran Larkin.s
                                      & Bever LLP
                                      3127 Maple Dr. NE
                                      Atlanta, Georgia 30305
                                      Telephone:(4041 233-4171
                                      Facsimile:(404) 261-2842
